DECISION
The application of the above-named defendant for a review of the sentence of 3 years imposed on September 26, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 3 years with 2 years suspended, and the Defendant is to make restitution of $1,000 within 6 months, and the balance within one year of release. The Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
Reason for the amendment are:
*2DATED this 6th day of January, 1984.
(1) This is the Defendant’s first offense; and
(2) By reducing the sentence, it will enable the Defendant to make restitution sooner.
We wish to thank Stephen Pohl, Attorney from Bozeman, for his assistance to this court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Chairman; Mark Sullivan, John Henson.